Citation Nr: 0908435	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from October 1972 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the Veteran's representative reported that 
there were outstanding medical treatment records pertinent to 
the Veteran's claim.  In particular, it was noted that the VA 
medical treatment records associated with the claims file 
indicate psychiatric treatment since 1986 and that those 
reports are not of record.  Furthermore, the Veteran's 
representative indicated that in a December 2002 VA medical 
treatment record, the Veteran reported seeking private 
psychiatric treatment for which there are no records.  

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
Veteran as needed, obtain the pertinent private psychiatric 
treatment records and associate them with the claims file.  
In addition, all relevant VA treatment records not already of 
record should be obtained and associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records.  
All attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should 
inform the Veteran and request that he 
submit the outstanding evidence.

2.  The RO should contact the Veteran to 
obtain the names and addresses of all 
medical care providers who treated him for 
a psychiatric disorder.  After securing 
the necessary release(s), the RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




